IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-91,016-01


                   EX PARTE LARRY DWAYNE BRINKLEY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 17947-A IN THE 344TH DISTRICT COURT
                           FROM CHAMBERS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of murder and sentenced to twenty years’ imprisonment. The First

Court of Appeals affirmed his conviction. Brinkley v. State, No. 01-14-00976-CR (Tex. App. —

Houston [1st Dist.] May 3, 2016) (not designated for publication). Applicant filed this application

for a writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this

Court. See TEX . CODE CRIM . PROC. art. 11.07.

       On February 19, 2020, the trial court entered orders requiring Applicant’s trial attorneys to

submit affidavits responding to Applicant’s allegations. The district clerk forwarded this application

to this Court under Texas Rule of Appellate Procedure 73.4(b)(5). However, the application was

forwarded before the trial court made findings of fact and conclusions of law. We remand this
application to the trial court to complete its evidentiary investigation and make findings of fact and

conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: April 1, 2020
Do not publish